UNITED STATES OF AMERICA SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUNT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission File Number:0-22842 FIRST BANCSHARES, INC. (Exact name of registrant as specified in its charter) Missouri 43-1654695 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 142 East First Street, Mountain Grove, Missouri 65711 (Address of principal executive offices) (417) 926-5151 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(a) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes (X)No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ()Accelerated filer () Non-accelerated filer ()Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes () No (X) Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $.01 par value per share, 1,550,815 shares outstanding at May 15, 2012. 1 FIRST BANCSHARES, INC. AND SUBSIDIARIES FORM 10-Q INDEX Page No. Item 1.
